DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The title of the application has been amended as shown below due to it not being descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed:
VEHICLE JUNCTION BOX ASSEMBLY HAVING A TOP COVER WITH AN OFFSET OPENING

The abstract of the application has been amended as shown below due to it referring to purported merits of the invention: The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art:


ABSTRACT
A top cover includes a cover portion and a jump start terminal cover. The cover portion includes a peripheral wall. The peripheral wall includes a side portion that extends along a first plane. The cover portion includes an opening configured to house a jump start terminal. The opening includes a plurality of tabs that are spaced apart from each other so as to define a corresponding slot. One of the slots is a side-slot which extends orthogonal to the side portion of the peripheral wall. The jump start terminal cover is configured to cover the jump start terminal. The jump start terminal cover includes a plurality of prongs corresponding to the number of slots[[.]] one of the prongs engages the side-slot 

Reasons for Allowance



Claims 1-11 are allowed.




The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a top cover for use with a junction box assembly having a jump start terminal, the top cover comprising: a cover portion having a peripheral wall, the peripheral wall including a side portion extending along a first plane, the cover portion having an opening for accommodating the jump start terminal, the opening including a plurality of tabs spaced apart from each other and extending radially from an inner peripheral of the opening toward a center of the opening; the plurality of tabs defining a corresponding plurality of slots, wherein one of the plurality of slots is a side-slot extending orthogonal to the side portion; and a jump start terminal cover configured to cover the jump start terminal, the jump start terminal cover having a plurality of prongs corresponding to the plurality of slots, wherein one of the plurality of prongs engages the side-slot so as to reduce a force required to remove the jump start terminal cover.
	Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-11 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. 

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847